 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   CLAUDIA HERRERA, and CESAR                 Case No. SACV17-00069-JVS-KES
11   ORTIZ,                                     District Judge: Hon. James V. Selna
                                                Courtroom:       10C
12                    Plaintiffs,
                                                Magistrate Judge: Hon. Karen E. Scott
13          v.
14                                              JUDGMENT IN FAVOR OF
     LOS ANGELES UNIFIED
                                                DEFENDANTS LOS ANGELES
15   SCHOOL DISTRICT; JOSE
                                                UNIFIED SCHOOL DISTRICT, JOSE
     HUERTA, JOSE LOPEZ and Does 1
16                                              HUERTA, AND JOSE LOPEZ
     to 20,
17
                      Defendants.
18

19   AND CONSOLIDATED ACTION
     AND RELATED CROSS-
20   COMPLAINTS.
21   TO    THE     COURT,           ALL   INTERESTED       PARTIES,       AND     THEIR
22   ATTORNEY(S) OF RECORD HEREIN:
23         Plaintiffs CLAUDIA HERRERA and CESAR ORTIZ brought the present
24   action against Defendant/Cross-Defendant/Cross-Complainant LOS ANGELES
25   UNIFIED SCHOOL DISTRICT, Defendant/Cross-Defendant JOSE HUERTA, and
26   Defendant JOSE LOPEZ alleging negligence, wrongful death, deprivation of familial
27   relationship, violation of the Rehabilitation Act (29 U.S.C. § 794 et seq.), violation
28

      JUDGMENT IN FAVOR OF DEFENDANTS LOS ANGELES UNIFIED SCHOOL DISTRICT, JOSE HUERTA,
                                      AND JOSE LOPEZ
 1
     of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12131 et seq.), and
 2
     violation of the Unruh Civil Rights Act (“Unruh Act”) (Cal. Civ. Code § 51 et seq.).
 3
           Defendant JOSE HUERTA’s Motion for Summary Judgment against
 4
     Plaintiffs’ claim of Negligence came on for hearing before this Court on June 4, 2018.
 5
     After considering the moving and opposing papers and all supporting evidence,
 6
     arguments of counsel, and all other matters presented to the Court, Defendant JOSE
 7
     HUERTA’s Motion for Summary Judgment was granted.
 8
           Defendant JOSE LOPEZ’s Motion for Summary Judgment against Plaintiffs’
 9
     claims of Negligence and Deprivation of Familial Relationship came on for hearing
10
     before this Court on July 2, 2018. After considering the moving and opposing papers
11
     and all supporting evidence, arguments of counsel, and all other matters presented to
12
     the Court, Defendant JOSE LOPEZ’s Motion for Summary Judgment was granted.
13
           Defendant LOS ANGELES SCHOOL DISTRICT’s Motion for Summary
14
     Judgment against Plaintiffs’ claims for negligence, wrongful death, deprivation of
15
     familial relationship, violation of the Rehabilitation Act (29 U.S.C. § 794 et seq.),
16
     violation of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12131 et
17
     seq.), and violation of the Unruh Civil Rights Act (“Unruh Act”) (Cal. Civ. Code §
18
     51 et seq.) came on for hearing before this Court on July 9, 2018. After considering
19
     the moving and opposing papers and all supporting evidence, arguments of counsel,
20
     and all other matters presented to the Court, Defendant LOS ANGELES UNIFIED
21
     SCHOOL DISTRICT’s Motion for Summary Judgment was granted.
22
           Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
23
     that Plaintiffs CLAUDIA HERRERA and CESAR ORTIZ take nothing by their
24
     Complaint, the action be dismissed on the merits, and that judgment is hereby entered
25
     in favor of Defendants LOS ANGELES UNIFIED SCHOOL DISTRICT, JOSE
26
     HUERTA, and JOSE LOPEZ, with prejudice.
27

28
                                               -2-
      JUDGMENT IN FAVOR OF DEFENDANTS LOS ANGELES UNIFIED SCHOOL DISTRICT, JOSE HUERTA,
                                      AND JOSE LOPEZ
 1
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant
 2
     to Federal Rule of Civil Procedure 54(d)(1) and Local Rules, Defendants LOS
 3
     ANGELES UNIFIED SCHOOL DISTRICT, JOSE HUERTA, and JOSE LOPEZ are
 4
     entitled to recover its costs incurred in this action against Plaintiffs.
 5
           IT IS SO ORDERED.
 6

 7
     DATED: December 17, 2019                 __________________________________
 8                                            HON. JAMES V. SELNA
 9                                            JUDGE OF THE UNITED STATES
                                              DISTRICT COURT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -3-
      JUDGMENT IN FAVOR OF DEFENDANTS LOS ANGELES UNIFIED SCHOOL DISTRICT, JOSE HUERTA,
                                      AND JOSE LOPEZ
